Name: Council Regulation (EU) 2016/1903 of 28 October 2016 fixing for 2017 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulation (EU) 2016/72
 Type: Regulation
 Subject Matter: fisheries;  international law;  maritime and inland waterway transport;  natural environment
 Date Published: nan

 29.10.2016 EN Official Journal of the European Union L 295/1 COUNCIL REGULATION (EU) 2016/1903 of 28 October 2016 fixing for 2017 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulation (EU) 2016/72 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 43(3) of the Treaty provides that the Council is to adopt measures on the fixing and allocation of fishing opportunities, on a proposal from the Commission. (2) Regulation (EU) No 1380/2013 of the European Parliament and of the Council (1) requires that conservation measures be adopted taking into account available scientific, technical and economic advice including, where relevant, reports drawn up by the Scientific, Technical and Economic Committee for Fisheries and other advisory bodies, as well as in the light of any advice received from Advisory Councils and joint recommendations made by Member States. (3) It is incumbent upon the Council to adopt measures on the fixing and allocation of fishing opportunities, including certain conditions functionally linked thereto, as appropriate. Fishing opportunities should be allocated to Member States in such a way as to ensure the relative stability of fishing activities of each Member State for each stock or fishery and having due regard to the objectives of the Common Fisheries Policy (CFP) set out in Regulation (EU) No 1380/2013. (4) Regulation (EU) No 1380/2013 provides that the objective of the CFP is to achieve the maximum sustainable yield exploitation rate by 2015 where possible and, on a progressive, incremental basis at the latest by 2020 for all stocks. (5) The total allowable catches (TACs) should therefore be established, in accordance with Regulation (EU) No 1380/2013, on the basis of the available scientific advice, taking into account biological and socioeconomic aspects whilst ensuring fair treatment between fishing sectors, as well as in having regard to the opinions expressed during the consultation with stakeholders. (6) Regulation (EU) 2016/1139 of the European Parliament and of the Council (2) establishes a multiannual plan for the stocks of cod, herring and sprat in the Baltic Sea and for the fisheries exploiting those stocks (the plan). The plan aims to ensure that exploitation of living marine biological resources restores and maintains populations of harvested species above levels which can produce the maximum sustainable yield. To that end, the target fishing mortality for the stocks concerned, expressed in ranges, is to be achieved as soon as possible and, on a progressive, incremental basis, by 2020. It is appropriate that the catch limits applicable in 2017 for the cod, herring and sprat stocks in the Baltic Sea are established with a view to achieving the objectives of the plan. (7) According to the Plan, when scientific advice indicates that the spawning stock biomass of any of the stocks concerned is below the reference points for spawning stock biomass set out in Annex II to Regulation (EU) 2016/1139, all apropriate remedial measures are to be adopted in order to ensure the rapid return of the stock concerned to levels above the level capable of producing the maximum sustainable yield. The International Council for the Exploration of the Sea (ICES) has indicated the biomass of Western stock of Baltic cod to be below the conservation reference points set out in Annex II to that Regulation. Consequently, it is appropriate that fishing opportunities for Western Baltic cod are set below the fishing mortality range in Annex I, column B to Regulation (EU) 2016/1139, at such a level that takes into account the decrease in the biomass. To that end, it is necessary to take into account the timeline for the achievement of the objectives of the CFP in general and of the plan in particular, the expected effect of remedial measures taken and the need to ensure economic, social and employment benefits, as set out in Article 2 of Regulation (EU) No 1380/2013. (8) Further remedial measures should be taken. An extension of the currently applicable six-week closure period by additional two weeks would increase protection for spawning aggregations of cod. According to scientific advice, recreational fisheries for the Western Baltic cod contributes significantly to the overall fishing mortality of that stock. Taking into account the current status of that stock, it is appropriate to adopt certain measures on recreational fisheries. More particularly, a daily bag limit per fisherman should apply that should be more restrictive during the spawning period. This is without prejudice to the principle of relative stability applicable to commercial fishing activities. (9) As regards the Eastern stock of Baltic cod, due to changes in its biology, the ICES has not been able to establish biological reference points and has instead advised that the TAC for that cod stock be based on a data limited approach. It is therefore appropriate, in order to contribute to the achievement of the objectives of the plan, to fix the TAC for Eastern Baltic cod in accordance with the precautionary approach. (10) As regards the in the Gulf of Riga herring, available scientific advice indicates a presence of a very strong 2015 year-class. Fixing of a TAC in accordance with the fishing mortality range set out in Annex I, column A to Regulation (EU) 2016/1139, would lead to a considerable increase of the spawning stock biomass that would in turn lead to a high competiton for food, slower growth, a lower condition factor and overall lower quality of the fish. Given that the spawning stock biomass of this stock is above the biomass reference point set out in Annex II, column A to that Regulation, it is appropriate to fix the TAC in accordance with the fishing mortality ranges set out in Annex I, column B to that Regulation, as this is necessary to avoid serious harm to this stock caused by intra-species stock dynamics within the meaning of point (b) of Article 4(4) of that Regulation. (11) The use of the fishing opportunities set out in this Regulation should be subject to Council Regulation (EC) No 1224/2009 (3), and in particular to Articles 33 and 34 thereof concerning the recording of catches and fishing effort, and to the transmission of data on the exhaustion of fishing opportunities to the Commission. This Regulation should therefore specify the codes relating to landings of stocks subject to this Regulation that are to be used by Member States when sending data to the Commission. (12) Council Regulation (EC) No 847/96 (4) introduced additional conditions for year-to-year management of TACs including, under Articles 3 and 4, flexibility provisions for precautionary and analytical TACs. Under Article 2 of that Regulation, when fixing the TACs, the Council is to decide to which stocks Articles 3 or 4 shall not apply, in particular on the basis of the biological status of the stocks. More recently, the year-to-year flexibility mechanism was introduced by Article 15(9) of Regulation (EU) No 1380/2013 for all stocks that are subject to the landing obligation. Therefore, in order to avoid excessive flexibility that would undermine the principle of rational and responsible exploitation of living marine biological resources, hinder the achievement of the objectives of the CFP and deteriorate the biological status of the stocks, it should be established that Articles 3 and 4 of Regulation (EC) No 847/96 apply to analytical TACs only where the year-to-year flexibility provided for in Article 15(9) of Regulation (EU) No 1380/2013 is not used. (13) Based on new scientific advice, a preliminary TAC for Norway pout in ICES area IIIa and Union waters of ICES areas IIa and IV should be set for the period of 1 November 2016 to 31 October 2017. Therefore, Regulation (EU) 2016/72 should be amended accordingly. In order to avoid interruption of fishing activities, the provisions concerning Norway pout should apply from 1 November 2016. (14) In order to avoid interruption of fishing activities and to ensure the livelihoods of Union fishermen, this Regulation should apply from 1 January 2017. For reasons of urgency, this Regulation should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Subject matter This Regulation fixes the fishing opportunities for certain fish stocks and groups of fish stocks in the Baltic Sea for 2017. Article 2 Scope 1. This Regulation shall apply to Union fishing vessels operating in the Baltic Sea. 2. This Regulation shall also apply to recreational fisheries where they are expressly referred to in the relevant provisions. Article 3 Definitions For the purposes of this Regulation, the defintions referred to in Article 4 of Regulation (EU) No 1380/2013 apply. In addition, the following definitions apply: (1) subdivision means an ICES subdivision of the Baltic Sea as defined in Annex I to Council Regulation (EC) No 2187/2005 (5); (2) total allowable catch (TAC) means the quantity of each stock that can be caught over the period of a year; (3) quota means a proportion of the TAC allocated to the Union, a Member State or a third country; (4) recreational fisheries means non-commercial fishing activities exploiting marine biological resources such as for recreation, tourism or sport. CHAPTER II FISHING OPPORTUNITIES Article 4 TACs and allocations The TACs, the quotas and the conditions functionally linked thereto, where appropriate, are set out in the Annex. Article 5 Special provisions on allocations of fishing opportunities The allocation of fishing opportunities among Member States, as set out in this Regulation, shall be without prejudice to: (a) exchanges made pursuant to Article 16(8) of Regulation (EU) No 1380/2013; (b) deductions and reallocations made pursuant to Article 37 of Regulation (EC) No 1224/2009; (c) additional landings allowed under Article 3 of Regulation (EC) No 847/96 or under Article 15(9) of Regulation (EU) No 1380/2013; (d) quantities withheld in accordance with Article 4 of Regulation (EC) No 847/96 or transferred under Article 15(9) of Regulation (EU) No 1380/2013; (e) deductions made pursuant to Articles 105 and 107 of Regulation (EC) No 1224/2009. Article 6 Conditions for landing catches and by-catches 1. Catches of species which are subject to catch limits and which have been caught in fisheries specified in Article 15(1) of Regulation (EU) No 1380/2013 are subject to the landing obligation, as established in that Article. 2. The stocks of non-target species within the safe biological limits referred to in Article 15(8) of Regulation (EU) No 1380/2013 are identified in the Annex of this Regulation for the purpose of the derogation from the obligation to count catches against the relevant quota provided for in that Article. Article 7 Measures on recreational fisheries for cod in subdivisions 22-24 1. In recreational fisheries, no more than five specimens of cod may be retained per fisherman per day in subdivisions 22-24. 2. By derogation from paragraph 1, no more than three specimens of cod may be retained per fisherman per day in subdivisions 22-24 in the period from 1 February 2017 to 31 March 2017. 3. Paragraphs 1 and 2 are without prejudice to more stringent national measures. CHAPTER III FINAL PROVISIONS Article 8 Data transmission When, pursuant to Articles 33 and 34 of Regulation (EC) No 1224/2009, Member States send data relating to quantities of stocks caught or landed to the Commission, they shall use the stock codes set out in the Annex to this Regulation. Article 9 Flexibility 1. Except where specified otherwise in the Annex to this Regulation, Article 3 of Regulation (EC) No 847/96 shall apply to stocks subject to precautionary TACs and Article 3(2) and (3) and Article 4 of that Regulation shall apply to stocks subject to an analytical TAC. 2. Article 3(2) and (3) and Article 4 of Regulation (EC) No 847/96 shall not apply where a Member State uses the year-to-year flexibility provided for in Article 15(9) of Regulation (EU) No 1380/2013. Article 10 Amendment to Regulation (EU) 2016/72 In Annex IA to Regulation (EU) 2016/72, the entry for Norway pout in IIIa and Union waters of IIa and IV is replaced by the following: Species: Norway pout and associated by-catches Trisopterus esmarkii Zone: IIIa; Union waters of IIa and IV (NOP/2A3A4.) Year 2016 2017 Denmark 128 880 (6) (8) 99 907 (6) (11) Germany 25 (6) (7) (8) 19 (6) (7) (11) The Netherlands 95 (6) (7) (8) 74 (6) (7) (11) Union 129 000 (6) (8) 100 000 (6) (11) Norway 15 000 (9) Faroe Islands 6 000 (10) TAC Not relevant Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Article 11 Entry into force This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2017, with the exception of Article 10 which shall apply from 1 November 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 2016. For the Council The President M. LAJÃ Ã K (1) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (2) Regulation (EU) 2016/1139 of the European Parliament and of the Council of 6 July 2016 establishing a multiannual plan for the stocks of cod, herring and sprat in the Baltic Sea and the fisheries exploiting those stocks, amending Council Regulation (EC) No 2187/2005 and repealing Council Regulation (EC) No 1098/2007 (OJ L 191, 15.7.2016, p. 1). (3) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (4) Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (OJ L 115, 9.5.1996, p. 3). (5) Council Regulation (EC) No 2187/2005 of 21 December 2005 for the conservation of fishery resources through technical measures in the Baltic Sea, the Belts and the Sound, amending Regulation (EC) No 1434/98 and repealing Regulation (EC) No 88/98 (OJ L 349, 31.12.2005, p. 1). (6) Without prejudice to the landing obligation, catches of whiting may be counted against up to 5 % of the quota (OT2/*2A3A4), provided that not more than 9 % in total of this quota for Norway pout is accounted for by these catches and by-catches of those species that are accounted for under Article 15(8) of Regulation (EU) No 1380/2013. (7) Quota may be fished in Union waters of ICES zones IIa, IIIa and IV only. (8) Union quota may only be fished from 1 January to 31 October 2016. (9) A sorting grid shall be used. (10) A sorting grid shall be used. Includes a maximum of 15 % of unavoidable by-catches (NOP/*2A3A4), to be counted against this quota. (11) Union quota may be fished from 1 November 2016 to 31 October 2017. ANNEX TACs APPLICABLE TO UNION FISHING VESSELS IN AREAS WHERE TACs EXIST BY SPECIES AND BY AREA The following tables set out the TACs and quotas (in tonnes live weight, except where otherwise specified) by stock, and conditions functionally linked thereto. The references to fishing zones are references to ICES zones, unless otherwise specified. The fish stocks are referred to using the alphabetical order of the Latin names of the species. For the purposes of this Regulation, the following comparative table of Latin names and common names is provided: Scientific name Alpha-3 code Common name Clupea harengus HER Herring Gadus morhua COD Cod Pleuronectes platessa PLE Plaice Salmo salar SAL Atlantic salmon Sprattus sprattus SPR Sprat Species: Herring Clupea harengus Zone: Subdivisions 30-31 (HER/30/31.) Finland 115 599 Sweden 25 399 Union 140 998 TAC 140 998 Analytical TAC Species: Herring Clupea harengus Zone: Subdivisions 22-24 (HER/3BC+24) Denmark 3 981 Germany 15 670 Finland 2 Poland 3 695 Sweden 5 053 Union 28 401 TAC 28 401 Analytical TAC Article 3(2) and (3) of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Article 6(2) of this Regulation shall apply Species: Herring Clupea harengus Zone: Union waters of Subdivisions 25-27, 28.2, 29 and 32 (HER/3D-R30) Denmark 4 205 Germany 1 115 Estonia 21 473 Finland 41 914 Latvia 5 299 Lithuania 5 580 Poland 47 618 Sweden 63 925 Union 191 129 TAC Not relevant Analytical TAC Article 6(2) of this Regulation shall apply Species: Herring Clupea harengus Zone: Subdivision 28.1 (HER/03D.RG) Estonia 14 350 Latvia 16 724 Union 31 074 TAC 31 074 Analytical TAC Article 6(2) of this Regulation shall apply Species Cod Gadus morhua Zone: Union waters of Subdivisions 25-32 (COD/3DX32.) Denmark 7 089 Germany 2 820 Estonia 691 Finland 542 Latvia 2 636 Lithuania 1 736 Poland 8 161 Sweden 7 182 Union 30 857 TAC Not relevant Precautionary TAC Article 3(2) and (3) of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Cod Gadus morhua Zone: Subdivisions 22-24 (COD/3BC+24) Denmark 2 444 Germany 1 194 Estonia 54 Finland 48 Latvia 202 Lithuania 131 Poland 654 Sweden 870 Union 5 597 TAC 5 597 (1) Analytical TAC Article 3(2) and (3) of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Plaice Pleuronectes platessa Zone: Union waters of Subdivisions 22-32 (PLE/3BCD-C) Denmark 5 632 Germany 626 Poland 1 179 Sweden 425 Union 7 862 TAC 7 862 Analytical TAC Species: Atlantic salmon Salmo salar Zone: Union waters of Subdivisions 22-31 (SAL/3BCD-F) Denmark 19 879 (2) Germany 2 212 (2) Estonia 2 020 (2) Finland 24 787 (2) Latvia 12 644 (2) Lithuania 1 486 (2) Poland 6 030 (2) Sweden 26 870 (2) Union 95 928 (2) TAC Not relevant Analytical TAC Article 3(2) and (3) of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Atlantic salmon Salmo salar Zone: Union waters of Subdivision 32 (SAL/3D32.) Estonia 1 075 (3) Finland 9 410 (3) Union 10 485 (3) TAC Not relevant Precautionary TAC Species: Sprat Sprattus sprattus Zone: Union waters of Subdivisions 22-32 (SPR/3BCD-C) Denmark 25 745 Germany 16 310 Estonia 29 896 Finland 13 477 Latvia 36 107 Lithuania 13 061 Poland 76 627 Sweden 49 770 Union 260 993 TAC Not relevant Analytical TAC Article 6(2) of this Regulation shall apply (1) This quota may be fished from 1 January to 31 January 2017 and from 1 April to 31 December 2017. (2) Expressed by number of individual fish. (3) Expressed by number of individual fish.